Case 8:18-cv-00620-JVS-JDE Document 87 Filed 01/03/19 Page 1 of 2 Page ID #:3385


    1   KEKER, VAN NEST & PETERS LLP               ARNOLD & PORTER KAYE
        ROBERT A. VAN NEST - # 84065               SCHOLER LLP
    2   rvannest@keker.com                         JOHN ULIN - # SBN 165524
        DAVID SILBERT - # 173128                   john.ulin@arnoldporter.com
    3   dsilbert@keker.com                         777 South Figueroa St, 44th Floor
        LEO L. LAM - # 181861                      Los Angeles, CA 90017-5844
    4   llam@keker.com                             Telephone: 1.213.243.4228
        AJAY S. KRISHNAN - # 222476                Facsimile: 1.213.243.4199
    5   akrishnan@keker.com
        633 Battery Street                         ARNOLD & PORTER KAYE
    6   San Francisco, CA 94111-1809               SCHOLER LLP
        Telephone: 415 391 5400                    JOHN NILSSON (admitted pro hac vice)
    7   Facsimile: 415 397 7188                    john.nilsson@arnoldporter.com
                                                   601 Massachusetts Avenue, NW
    8   Attorneys for Defendant                    Washington, DC 20001-3743
        IVANTIS, INC.                              Telephone: 1.202.942.5000
    9                                              Facsimile: 1.202.942.5999
   10                       UNITED STATES DISTRICT COURT
   11                      CENTRAL DISTRICT OF CALIFORNIA
   12                       SOUTHERN DIVISION-SANTA ANA
   13
      GLAUKOS CORPORATION, a                       Case No. 8:18-cv-00620-JVS-JDE
   14 Delaware Corporation,
                                                   IVANTIS, INC.’S NOTICE OF
   15                       Plaintiff,             LODGING

   16         v.                             Date: January 24, 2019
                                             Time: 10:00 a.m.
   17 IVANTIS, INC., a Delaware Corporation, Courtroom: 6A

   18                          Defendant.    Date Filed: April 14, 2018
                                             Discovery Cut-off: June 24, 2019
   19                                        Pre-trial Conference: January 13, 2020
                                             Trial Date: February 4, 2020
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                  IVANTIS, INC.’S NOTICE OF LODGING
                                    CASE NO. 8:18-CV-00620-JVS-JDE
        1315780
Case 8:18-cv-00620-JVS-JDE Document 87 Filed 01/03/19 Page 2 of 2 Page ID #:3386


    1             PLEASE TAKE NOTICE:
    2             Pursuant to Local Rule 5-4.4.1, the following document(s) or item(s) are
    3   being electronically lodged:
    4                 [PROPOSED] ORDER GRANTING IVANTIS, INC.’S MOTION
    5                   TO COMPEL PRODUCTION OF DOCUMENTS RELEVANT TO
    6                   SUMMARY JUDGMENT OPPOSITION BRIEF
    7   Dated: January 3, 2019                 KEKER, VAN NEST & PETERS LLP
    8

    9
                                         By: /s/ David Silbert
   10                                        Robert A. Van Nest
                                             David Silbert
   11                                        Leo L. Lam
                                             Ajay S. Krishnan
   12                                        Edward A. Bayley
                                             Eduardo E. Santacana
   13                                        Sophie Hood
                                             Maya Karwande
   14

   15                                          ARNOLD & PORTER KAYE SCHOLER LLP
   16                                          John Ulin
                                               John Nilsson (admitted pro hac vice)
   17

   18                                          Attorneys for Defendant
                                               IVANTIS, INC.
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                    1
                                     IVANTIS, INC.’S NOTICE OF LODGING
                                       CASE NO. 8:18-CV-00620-JVS-JDE
        1315780
